Order affirmed, with $10 costs and disbursements. Memorandum: The complaint as we read it states causes of action for recovery against an alleged undisclosed principal. The allegations of the second and fourth causes of action show no necessity for the equitable relief of reformation. As to the first and third causes such necessity is doubtful. *872In any event, however, the demand for both legal and equitable relief does not render the complaint bad for insufficiency. (Wainwright & Page v. Burr & MeAuley, 272 N. Y. 130; City of Syracuse v. Hogan, 234 N. Y. 457; Hahl v. Sugo, 169 N. Y. 109; Dennin v. Powers, 96 Misc. 252, 256.) All concur. (The order denies a motion of defendant Utica Structural Steel, Inc., to dismiss plaintiff’s complaint in an action to reform insurance policies.) Present — Taylor, P. J., Dowling, Harris, McCurn and Love, JJ.